UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF VIRGINIA

John Doe
Plalntlitis)

" Clvil Action No.: 3:49-ey-00038

 

 

The Rector and Visitors of the University of Virginia et al
Defendant(s)

DISCLOSURE OF CORPORATE AFFILIATIONS AND OTHER ENTITIES WITH A DIRECT FINANICAL
INTEREST IN LITIGATION

 

GNLY ONE FORM NEEDS TO BE COMPLETED FOR A PARTY EVEN IF THE PARTY 1S REPRESENTED BY MORE THAN ONE ATTORNEY, DISCLOSURES MUST BE FILED ON
BEHALF OF INDIVIDUALS AS WELL AS CORPORATIONS AND OTHER LEGAL-ENTITIES. COUNSEL HAS A CONTINUING DUTY TO UPDATE THIS INFORMATION.

IF YOU ANSWER "VES" TO ANY OF THE FOLLOWING QUESTIONS, THIS STATEMENT MUST BE FILED IN ECF AS A POSITIVE CORPORATE DISCLOSURE STATEMENT.

Pursuant to Standing Order entered May 15, 2000,

Elizabeth M. Cranwell who is Defendant
{Name of party you represent) (Plaintiff/Defendant}

 

 

makes the following disclosure:

1. Is the party a publicly held corporation or other publicly held entity?
[Yes x]No

2, Does the party have any parent corporations?

[Yes EX}JNo

If yes, identify all parent corporations, including grandparent and great grandparent corporations:

3, is 10 percent or more of the party's stock owned by a publicly held corporation or other publicly held entity?

[}Yes No

If yes, identify all such owners:

4, Is there any other publicly held corporation or other publicly held entity that has a direct financial interest in the outcome

of the litigation?
[ives No

if yes, identify all such owners:

5, Is the party a trade association?
["l¥es No
if yes, identify all members of the association, their parent corporations, and any publicly held companies that own ten (10%)
percent or more of the party's stock:

Signature} {Date}

2 eK te July 11, 2019
fae
é

 
